Exhibit 99.906CERT Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Certified Shareholder Report of Principal Funds, Inc. (the Registrant) on Form N-CSR (the Report), each of the undersigned officers of the Registrant does hereby certify that, to the best of their knowledge: 1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. By /s/ Michael J. Beer Michael J. Beer, President and CEO Date 4/14/2015 By /s/ Tracy W. Bollin Tracy W. Bollin, Chief Financial Officer Date 4/14/2015 This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
